Case 8:20-cv-02031-VMC-SPF Document 72 Filed 07/20/21 Page 1 of 13 PageID 515




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   BREWFAB, LLC,

                Plaintiff,
   v.                                       Case No. 8:20-cv-2031-VMC-SPF

   3 DELTA, INC.,
   and GEORGE RUSSO,

                Defendants.
                                    /

                                    ORDER

          This matter comes before the Court upon consideration of

   Plaintiff and Counterclaim-Defendant BrewFab, LLC, and Third-

   Party Defendant Rick Cureton’s Motion to Dismiss (Doc. # 50),

   and Motion to Strike (Doc. # 51), both filed on April 20,

   2021. Defendant, Counterclaimant, and Third-Party Plaintiff

   3 Delta, Inc., responded to both Motions on May 4, 2021. (Doc.

   ## 54; 55). For the reasons below, both Motions are denied.

   I.     Background

          The   underlying    complaint     in   this case   arose out   of

   BrewFab and 3 Delta’s business relationship. (Doc. # 30 at ¶

   11).   BrewFab   is   a “brewery     equipment    provider and    metal

   fabricator” and 3 Delta is “in the business of manufacturing,

   researching,     developing    and   creating     various   mechanical,

   chemical, food, medical and nutraceutical technologies and



                                        1
Case 8:20-cv-02031-VMC-SPF Document 72 Filed 07/20/21 Page 2 of 13 PageID 516




   products.” (Id. at ¶¶ 8-9). In the underlying suit, BrewFab

   alleges that 3 Delta and its president, Defendant George

   Russo, breached an agreement regarding the manufacture of

   certain equipment. (Id. at ¶ 11).

         In response to the initial complaint, 3 Delta filed a

   counterclaim against BrewFab on October 27, 2020. (Doc. #

   16). BrewFab then amended its complaint (Doc. # 30), and 3

   Delta filed an amended counterclaim against BrewFab and a

   third-party complaint against Rick Cureton, one of BrewFab’s

   managing members. (Doc. # 36 at ¶¶ 1-3). On March 26, 2021,

   the Court dismissed the amended counterclaim and third-party

   complaint as a shotgun pleading, granting leave to amend.

   (Doc. # 48). On April 9, 2021, 3 Delta filed a second amended

   counterclaim and amended third-party complaint. (Doc. # 49).

         The second amended counterclaim and amended third-party

   complaint     include     the     following     claims:      breach   of

   contract/warranty       against   BrewFab     (Count   I),   conversion

   against BrewFab and Cureton (Count II), tortious interference

   with business relationship against BrewFab and Cureton (Count

   III), and breach of contract against BrewFab (Count IV). (Id.

   at ¶¶ 6-33). Now, BrewFab and Cureton move to dismiss Counts

   II and III of the second amended counterclaim and amended

   third-party complaint and to strike 3 Delta’s request for


                                       2
Case 8:20-cv-02031-VMC-SPF Document 72 Filed 07/20/21 Page 3 of 13 PageID 517




   punitive damages. (Doc. ## 50; 51). 3 Delta has responded to

   both Motions (Doc. ## 54; 55), and they are ripe for review.

   II.    Legal Standard

          On a motion to dismiss pursuant to Federal Rule of Civil

   Procedure     12(b)(6),        this   Court    accepts     as    true       all   the

   allegations in the counterclaim and third-party complaint and

   construes     them    in       the    light     most     favorable          to    the

   counterclaimant       and       third-party         plaintiff.        Jackson      v.

   Bellsouth Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004).

   Further, the Court favors the counterclaimant and third-party

   plaintiff with all reasonable inferences from the allegations

   in the counterclaim and third-party complaint. Stephens v.

   Dep’t of Health & Human Servs., 901 F.2d 1571, 1573 (11th

   Cir. 1990). But,

          [w]hile a [counterclaim and third-party complaint]
          attacked by a Rule 12(b)(6) motion to dismiss does
          not   need   detailed    factual    allegations,   a
          [counterclaimant   and    third-party   plaintiff’s]
          obligation   to   provide    the  grounds   of   his
          entitlement to relief requires more than labels and
          conclusions, and a formulaic recitation of the
          elements of a cause of action will not do. Factual
          allegations must be enough to raise a right to
          relief above the speculative level.

   Bell   Atl.   Corp.       v.   Twombly,       550   U.S.   544,       555    (2007)

   (quotations and citations omitted). Courts are not “bound to

   accept   as   true    a    legal      conclusion     couched     as    a    factual



                                            3
Case 8:20-cv-02031-VMC-SPF Document 72 Filed 07/20/21 Page 4 of 13 PageID 518




   allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

   Court must limit its consideration to “well-pleaded factual

   allegations,         documents    central       to    or    referenced        in    the

   [counterclaim         and    third-party           complaint],         and    matters

   judicially noticed.” La Grasta v. First Union Sec., Inc., 358

   F.3d 840, 845 (11th Cir. 2004).

           Under Federal Rule of Civil Procedure 12(f), a court

   “may strike from a pleading an insufficient defense or any

   redundant, immaterial, impertinent, or scandalous matter.”

   Fed.    R.    Civ.    P.    12(f).   However,        motions      to    strike      are

   considered      drastic      remedies,       and     are   thus   disfavored        by

   courts. See Thompson v. Kindred Nursing Ctrs. E., LLC, 211 F.

   Supp.    2d   1345,     1348    (M.D.    Fla.      2002).    Indeed,         they   are

   generally denied “unless the allegations have no possible

   relation to the controversy and may cause prejudice to one of

   the parties.” Agan v. Katzman & Korr, P.A., 328 F. Supp. 2d

   1363, 1367 (S.D. Fla. 2004) (citations omitted).

   III. Analysis

           BrewFab and Cureton move to dismiss Counts II and III of

   the    second    amended       counterclaim        and     amended      third-party

   complaint, and to strike the request for punitive damages.

   (Doc. ## 50; 51). The Court will address each Motion in turn.




                                            4
Case 8:20-cv-02031-VMC-SPF Document 72 Filed 07/20/21 Page 5 of 13 PageID 519




         A. Motion to Dismiss

         In the Motion to Dismiss, BrewFab and Cureton ask the

   Court to dismiss Counts II and III “as improper attempts to

   pierce   the   corporate   veil.”       (Doc.   #   50   at   3).   In   the

   alternative, BrewFab and Cureton move for dismissal of those

   counts as shotgun pleadings, or for a more definite statement.

   (Id.). 3 Delta responds that “Cureton’s liability rests on

   allegations that he personally participated in the alleged

   tortious conduct,” and 3 Delta “therefore need not include

   veil-piercing allegations to state a claim against him.”

   (Doc. # 54 at 6). 3 Delta further argues that Counts II and

   III are not shotgun pleadings. (Id.).

         To pierce the corporate veil under Florida law, the

   plaintiff must allege the following three elements: “(1) the

   shareholder dominated and controlled the corporation to such

   an extent that the corporation’s independent existence[] was

   in fact non-existent and the shareholders were in fact alter

   egos of the corporation; (2) the corporate form must have

   been used fraudulently or for an improper purpose; and (3)

   the fraudulent or improper use of the corporate form caused

   injury to the claimant.” Molinos Valle Del Cibao, C. por A.

   v. Lama, 633 F.3d 1330, 1349 (11th Cir. 2011) (emphasis and

   citations omitted); see also Wholesale Stone, LLC v. Stone-


                                       5
Case 8:20-cv-02031-VMC-SPF Document 72 Filed 07/20/21 Page 6 of 13 PageID 520




   Mart Marble & Travertine Grp. LLC, No. 13-24342-CIV-ALTONAGA,

   2014 WL 11906611, at *4 (S.D. Fla. Mar. 10, 2014) (“When

   complaints ‘are attacked via motion to dismiss, it has been

   held that the complaint attempting to pierce the corporate

   veil must allege facts sufficient to pierce the corporate

   veil of the corporation.’” (citation omitted)).

         However, “[i]t is not necessary to pierce the corporate

   veil . . . if an individual is a direct participant in the

   alleged improper conduct.” Nationwide Mut. Co. v. Ft. Myers

   Total Rehab Ctr., Inc., 657 F. Supp. 2d 1279, 1287-88 (M.D.

   Fla. 2009). Indeed, “if an officer, director, or agent commits

   or participates in a tort, whether or not his actions are by

   authority    of   the    corporation     or   in   furtherance   of   the

   corporate business, that individual will be liable to third

   persons     injured     by   his   actions,   regardless   of    whether

   liability attaches to the corporation for the tort.” Special

   Purposes Accts. Receivable Coop. Corp. v. Prime One Cap. Co.,

   125 F. Supp. 2d 1093, 1104 (S.D. Fla. 2000).

         Here, the second amended counterclaim and amended third-

   party complaint do not rest on or allege a veil-piercing

   theory. (Doc. # 49). To the contrary, they allege that Cureton

   “is a direct participant” in both counts for conversion and

   tortious interference. (Id. at ¶¶ 16, 21). As to Count II, 3


                                        6
Case 8:20-cv-02031-VMC-SPF Document 72 Filed 07/20/21 Page 7 of 13 PageID 521




   Delta alleges that Cureton, as a managing member of BrewFab,

   directed BrewFab to refuse to return 3 Delta’s property. (Id.

   at ¶¶ 3, 16). And, Count III alleges that Cureton “personally”

   made calls to interfere with 3 Delta’s relationship with

   Maverick Farms. (Id. at ¶¶ 21). This is sufficient at this

   juncture.    See   Collier     HMA    Physician     Mgmt.,    LLC    v.    NCH

   Healthcare    Sys.,   Inc.,     No.   2:18-cv-408-SPC-MRM,          2019    WL

   277733, at *7 (M.D. Fla. Jan. 22, 2019) (“Plaintiffs state

   they do not seek to pierce the corporate veil but, rather,

   want to recover under a theory that each Defendant engaged in

   direct wrongdoing and are liable as a direct participant in

   the improper conduct. . . . A review of the Amended Complaint

   shows Plaintiffs allege [] Defendants committed wrongdoing.

   Because the Court is not persuaded that Plaintiffs seek to

   hold   [Defendants]    liable    on       a   veil-piercing   theory,      the

   Amended Complaint survives the motion to dismiss stage.”).

   Accordingly, the Court declines to dismiss Counts II and III

   for failing to sufficiently plead a veil-piercing theory.

          The Court therefore turns to the argument that Counts II

   and III are lumped together such that they constitute shotgun

   pleadings. (Doc. # 50 at 7). The Court disagrees. The Eleventh

   Circuit has “identified four rough types or categories of

   shotgun   pleadings”:    (1)    “a    complaint     containing      multiple


                                         7
Case 8:20-cv-02031-VMC-SPF Document 72 Filed 07/20/21 Page 8 of 13 PageID 522




   counts    where    each     count    adopts    the    allegations     of   all

   preceding counts”; (2) a complaint that is “replete with

   conclusory,       vague,    and     immaterial       facts   not   obviously

   connected to any particular cause of action”; (3) a complaint

   that does “not separat[e] into a different count each cause

   of action or claim for relief”; and (4) a complaint that

   “assert[s]     multiple       claims       against    multiple     defendants

   without specifying which of the defendants are responsible

   for which acts or omissions, or which of the defendants the

   claim    is   brought      against.”   Weiland       v.   Palm   Beach   Cnty.

   Sheriff’s Off., 792 F.3d 1313, 1322-23 (11th Cir. 2015). “The

   unifying characteristic of all types of shotgun pleadings is

   that they fail to . . . give the defendants adequate notice

   of the claims against them and the grounds upon which each

   claim rests.” Id. at 1323.

           BrewFab and Cureton argue that Counts II and III fall

   within the fourth category of impermissible shotgun pleadings

   identified in Weiland. (Doc. # 50 at 7-8). Although not a

   model of clarity, the Court finds that 3 Delta sufficiently

   explains BrewFab and Cureton’s roles in each alleged tort. As

   noted, Cureton allegedly participated in the conversion by

   directing 3 Delta to refuse to return 3 Delta’s property.

   (Doc. # 49 at ¶ 16). 3 Delta, in its own right, obtained


                                          8
Case 8:20-cv-02031-VMC-SPF Document 72 Filed 07/20/21 Page 9 of 13 PageID 523




   BrewFab’s property and failed to return it. (Id. at ¶¶ 14-

   16).   Regarding   the   tortious        interference   claim,   Cureton

   allegedly personally made calls to Maverick Farms. (Id. at ¶

   21). Other BrewFab employees also made such calls. (Id.).

   This provides BrewFab and Cureton with sufficient notice of

   the claims against it. Accordingly, the Court declines to

   dismiss Counts II and III as shotgun pleadings or require a

   more definite statement. See FFC Mortg. Corp. v. Red Door

   Title Ins. Agency, Inc., No. 13-61132-Civ-SCOLA, 2013 WL

   12138556, at *3 (S.D. Fla. Dec. 12, 2013) (“These are specific

   acts that are connected to specific Defendants. The Court

   therefore finds that FFC has not simply lumped the Defendants

   together but has provided the specific acts attributable to

   Pollack    and   Martinez      to   give   sufficient   notice   of   the

   allegations . . . against them.”).

          B. Motion to Strike

          Next,   BrewFab   and    Cureton    move to   strike 3    Delta’s

   request for punitive damages in Count III, arguing that it

   “has failed to meet the substantive pleading requirements

   stated in Fla Stat. § 768.72.” (Doc. # 51 at 1-2; Doc. # 49

   at ¶ 24). 3 Delta responds that it has “allege[d] sufficient

   facts to support [its] request.” (Doc. # 55 at 2).

          “Federal courts sitting in diversity are required to


                                        9
Case 8:20-cv-02031-VMC-SPF Document 72 Filed 07/20/21 Page 10 of 13 PageID 524




    apply state substantive law and federal procedural law. . .

    . Federal procedural rules govern over conflicting state

    law.” Moss v. Liberty Mut. Fire Ins. Co., No. 3:16-cv-677-

    BJD-JBT, 2017 WL 4676629, at *3 (M.D. Fla. Aug. 18, 2017)

    (citations omitted).     “The Eleventh Circuit has held that the

    portion of [Fla Stat. § 768.72] prohibiting pleading punitive

    damages in the initial complaint conflicts with Federal Rule

    of Civil Procedure 8(a)(3) and therefore does not apply.”

    McFarland v. Conseco Life Ins. Co., No. 3:09-cv-598-MCR, 2009

    WL 3231634, at *1 (M.D. Fla. Oct. 2, 2009) (citation omitted).

    “However,    the   [Eleventh    Circuit]     also   determined    the

    substantive pleading standard [of] Section 768.72 (requiring

    a ‘reasonable showing’ that demonstrates ‘a reasonable basis

    for recovery of such damages’) does not conflict with Federal

    Rule of Civil Procedure Rule 8(a)(2) (permitting a ‘short and

    plain statement of the claim’) because a prayer for punitive

    damages is not a ‘claim’ within the meaning of that Rule.”

    Id. (citations omitted).

          Thus, “under Section 768.72, a plaintiff must allege

    specific    acts   committed   by    the   defendant   demonstrating

    intentional misconduct or gross negligence.” Allan v. Falcon

    Transp. Co., No. 6:17-cv-1747-GJK, 2018 WL 6626796, at *4

    (M.D. Fla. Apr. 6, 2018) (citing Porter v. Ogden, Newell &


                                        10
Case 8:20-cv-02031-VMC-SPF Document 72 Filed 07/20/21 Page 11 of 13 PageID 525




    Welch,      241   F.3d    1334, 1341     (11th    Cir. 2001)).              “[M]erely

    setting forth conclusory allegations in the complaint is

    insufficient        to    entitle   a   claimant        to    recover       punitive

    damages.” Porter, 241 F.3d at 1341.

           Here, the Court finds that 3 Delta has alleged sufficient

    facts demonstrating intentional misconduct so as to survive

    a motion to strike. In Count III, 3 Delta avers that BrewFab

    and    Cureton       were     “expressly       informed”        of      3    Delta’s

    relationship        with     Maverick    Farms,         of     Maverick       Farms’

    commitment to invest in [3 Delta], and of [3 Delta’s] need

    for Maverick Farms’ investment capital.” (Doc. # 49 at ¶ 20).

    Despite     this,    in     July 2020,       “BrewFab    and [Cureton]             made

    several calls to Maverick Farms,” telling it “not to invest

    in [3 Delta].” (Id. at ¶ 21). Also during these calls, BrewFab

    and Cureton made specific “false and disparaging” comments

    about 3 Delta. (Id.). Namely, they told Maverick Farms that

    3 Delta’s product did not work, that it would take 3 Delta

    “at least 18 months” for its product to work, and that 3 Delta

    “and its principals were liars who could not be trusted.”

    (Id.). And, BrewFab and Cureton allegedly contacted a number

    of other parties with whom 3 Delta had business relationships

    in    the   same    manner,    including       Owyhee        Produce,       LLC,    and

    Performance Feed Screw, Inc. (Id. at ¶ 24). Count III further


                                            11
Case 8:20-cv-02031-VMC-SPF Document 72 Filed 07/20/21 Page 12 of 13 PageID 526




    alleges that BrewFab and Cureton did so with the intent of

    interfering with 3 Delta’s relationships. (Id. at ¶ 21).

          These acts are sufficiently pled under Section 768.72.

    See McFarland, 2009 WL 3231634, at *1-2 (“The Court finds the

    allegations set forth in Plaintiff’s Complaint do not parrot

    the statutory language, rather; they set forth fact specific

    allegations relating to the intentional misconduct and gross

    negligence of the defendant. . . . Therefore, Plaintiff’s

    Complaint contains a reasonable showing that demonstrates a

    reasonable basis for the recovery of punitive damages.”).

    Thus, the Court declines to strike 3 Delta’s request for

    punitive damages at this juncture. See Triton II, LLC v.

    Randazzo, No. 18-cv-61469-BLOOM/Valle, 2019 WL 1777726, at *9

    (S.D. Fla. Apr. 23, 2019) (declining to strike a request for

    punitive damages at the motion to dismiss stage).

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Plaintiff and Counterclaim-Defendant BrewFab, LLC, and

          Third-Party Defendant Rick Cureton’s Motion to Dismiss

          Second    Amended   Counterclaim   and   Amended   Third-Party

          Complaint (Doc. # 50) is DENIED.

    (2)   BrewFab and Cureton’s Motion to Strike (Doc. # 51) is

          DENIED.


                                     12
Case 8:20-cv-02031-VMC-SPF Document 72 Filed 07/20/21 Page 13 of 13 PageID 527




    (3)   BrewFab and Cureton’s answers to the second amended

          counterclaim and amended third-party complaint are due

          by August 3, 2021.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    20th day of July, 2021.




                                     13
